Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-16, 18-19, and 23 of U.S. Patent No. 10,873,755. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.  The claims are compared as follows:
Instant application Claims:
Patent Claims:
2. (New) At least one non-transitory article comprising a computer-readable medium having instructions stored thereon that when executed cause a computing device to operate by: receiving, by at least one processor, multiple frames of pixel data; and determining, by at least one processor, at least one inter-prediction motion vector candidate of a current block on a current frame comprising: determining at least one neighbor block location on the current frame and including at least one neighbor block adjacent the current block, wherein the current block is not limited to being the same size as the neighbor blocks, computing at least one neighbor block coordinate relative to the position of the current block on the current frame and using a substantially same neighbor block pattern formula regardless of the size of the current block relative to the neighbor blocks, wherein the formula uses a dimension of at least one side of the current block, and using motion vectors of the at least one neighbor blocks on at least one location determined by using the at least one neighbor block coordinate.
1. A computer-implemented method of motion estimation for video coding comprising: receiving, by at least one processor, multiple frames of pixel data; and determining, by at least one processor, at least one motion vector candidate extending between a current block on a current frame and a reference block on a reference frame, wherein the current block is alternatively provided in one of a variety of available sizes, the determining comprising: determining spatial neighbor block locations on the same frame as the current block and including at least one spatial neighbor block adjacent the current block, wherein spatial neighbor blocks at the locations have a same single fixed size, wherein the current block is not limited to being the same size as the spatial neighbor blocks, and using a neighbor block pattern formula to compute at least one neighbor block coordinate relative to the position of the current block on the current frame and using substantially the same pattern formula regardless of the size of the current block relative to the neighbor blocks; and using motion vectors of the neighbor blocks at locations determined by using the at least one neighbor block coordinate and to determine at least one motion vector of the current block.
3. (New) The article of claim 2 comprising using no less than 8 x 8 block-based motion vectors from 8 x 8 neighbor blocks for current blocks that have a sub-block size less than 8 x 8.
2. The method of claim 1 comprising: using no less than 8 x 8 block-based motion vectors from 8 x 8 neighbor blocks for current blocks that have a sub-block size less than 8 x 8.
4. (New) The article of claim 2 wherein the block area permitted to have neighbor blocks above the current block comprises a single row above and adjacent the current block.
3. The method of claim 1 wherein the block area permitted to have neighbor blocks comprises a single row above and adjacent the current block.
5. (New) The article of claim 4 wherein the block area permitted to have neighbor blocks is at most three columns to the immediate left of the current block.
4. The method of claim 3 wherein the block area permitted to have neighbor blocks at most three columns to the immediate left of the current block.
6. (New) The article of claim 2 wherein the block area permitted to have neighbor blocks comprises a single row and a single column both adjacent the current block and having data stored by a single line buffer of consecutive 8 x 8 pixel blocks along the length of the top of the current block plus one block.
5. The method of claim 1 wherein the block area permitted to have neighbor blocks comprises a single row and a single column both adjacent the current block and having data stored by a single line buffer of consecutive 8.times.8 pixel blocks along the length of the top of the current block plus one block.
7. (New) The article of claim 2 wherein the instructions cause the computing device to operate by buffering only 8 x 8 pixel block-based motion vectors as potential neighbor block motion vectors.
6. The method of claim 1 comprising buffering only 8 x 8 pixel block-based motion vectors as potential neighbor block motion vectors.
8. (New) The article of claim 2 wherein the instructions cause the computing device to operate by: determining at most nine spatial neighbor motion vectors; and determining at most two candidate motion vectors from the motion vectors to be used to determine the motion vector of the current block.
7. The method of claim 1 comprising determining at most nine spatial neighbor motion vectors; and determining at most two candidate motion vectors from the motion vectors to be used to determine the motion vector of the current block.
9. (New) The article of claim 2 wherein the neighbor block pattern formula uses the width or the height or both of the current block to at least one of: determine a row or column position of at least one neighbor block, align a neighbor block at a corner of the current block, and align a neighbor block at a center of the width or height of the current block.
8. The method of claim 1 wherein the neighbor block pattern formula using the width or the height or both of the current block to at least one of: determine a row or column position of at least one neighbor block, align a neighbor block at a corner of the current block, and align a neighbor block at a center of the width or height of the current block.
10. (New) The article of claim 2 wherein the neighbor block pattern formula is provided at a decoder to be used to determine neighbor block locations on frames at the decoder.
9. The method of claim 1 wherein the neighbor block pattern formula is provided at a decoder to be used to determine neighbor block locations on frames at the decoder.
11. (New) A device comprising: a display; a memory; and circuitry forming at least one processor communicatively coupled to the memory and display, the at least one processor being arranged to operate by: receiving, by at least one processor, multiple frames of pixel data; and determining at least one inter-prediction motion vector candidate of a current block on a current frame comprising: determining at least one neighbor block location on the current frame and including at least one neighbor block adjacent the current block, wherein the current block is not limited to being the same size as the neighbor blocks, computing at least one neighbor block coordinate relative to the position of the current block on the current frame and using a substantially same neighbor block pattern formula regardless of the size of the current block relative to the neighbor blocks, wherein the formula uses a dimension of at least one side of the current block and using motion vectors of the at least one neighbor blocks on at least one location determined by using the at least one neighbor block coordinate.
12. A computer-implemented system comprising: a display; a memory; at least one processor communicatively coupled to the memory and display; the at least one processor being arranged to operate by: receiving multiple frames of pixel data; and determining at least one motion vector candidate extending between a current block on a current frame and a reference block on a reference frame, wherein the current block is alternatively provided in one of a variety of available sizes, the determining comprising: determining spatial neighbor block locations on the same frame as the current block and including at least one spatial neighbor block adjacent the current block, wherein spatial neighbor blocks at the locations have a same single fixed size, wherein the current block is not limited to being the same size as the spatial neighbor blocks, and using a neighbor block pattern formula to compute at least one neighbor block coordinate relative to the current block and using substantially the same pattern formula regardless of the size of the current block relative to the neighbor blocks; and using motion vectors of the neighbor blocks at determined neighbor block locations to determine at least one motion vector of the current block.
12. (New) The device of claim 11 wherein the neighbor block pattern formula uses the width or the height or both of the current block to determine a row or column position of at least one neighbor block.
13. The system of claim 12 wherein the neighbor block pattern formula uses the width or the height or both of the current block to determine a row or column position of at least one neighbor block.
13. (New) The device of claim 11 wherein the instructions cause the computing device to operate by storing motion vectors of 1 to 3 columns of potential neighbor block area on Application. No. 17/094,7425 Examiner: NYA Dkt No. 01.P105688PCT-US-C1Art Unit: NYAon-chip memory while storing motion vectors of a single row of potential neighbor block area in a line buffer at other than on-chip memory.
15.  The system of claim 12 wherein the block area permitted to have 
neighbor blocks comprises a single row above the current block with motion 
vectors stored off-chip, and at most three columns to the immediate left of the 
current block with motion vectors stored on-chip. 
 

14. (New) The device of claim 11 wherein the instructions cause the computing device to operate by indicating a block location is unavailable as a neighbor block to a current block when the neighbor block pattern formula places the neighbor block at a location outside and to the right of a top area extending from a 64 x 64 pixel superblock that contains the current block.
1.  A computer-implemented method of motion estimation for video coding 
comprising: receiving, by at least one processor, multiple frames of pixel 
data;  and determining, by at least one processor, at least one motion vector 
candidate extending between a current block on a current frame and a reference 
block on a reference frame, wherein the current block is alternatively provided 
in one of a variety of available sizes, the determining comprising: determining 
spatial neighbor block locations on the same frame as the current block and 
including at least one spatial neighbor block adjacent the current block, 
wherein spatial neighbor blocks at the locations have a same single fixed size, 
wherein the current block is not limited to being the same size as the spatial 
neighbor blocks, and using a neighbor block pattern formula to compute at least 
one neighbor block coordinate relative to the position of the current block on 
the current frame and using substantially the same pattern formula regardless 
of the size of the current block relative to the neighbor blocks;  and using 
motion vectors of the neighbor blocks at locations determined by using the at 
least one neighbor block coordinate and to determine at least one motion vector 
of the current block. 

11.  The method of claim 1 comprising indicating a block location is 
unavailable as a neighbor block to a current block when the neighbor block 
pattern formula places the neighbor block at a location outside and to the 
right of a top area extending from a 64 x  pixel superblock that contains 
the current block.
15. (New) The device of claim 11 wherein the formula uses positions of the neighbor blocks relative to one or more corners or proportional position along one or more sides of the current block.
23.  The method of claim 1 wherein the formula uses positions of the 
neighbor blocks relative to one or more corners or proportional position along 
one or more sides of the current block. 
 

 16. (New) The device of claim 11 wherein the instructions cause the computing device to operate by using no less than 8 x 8 block-based motion vectors from 8 x 8 pixel neighbor blocks for current blocks that are a sub-block size less than 8 x 8 pixel. 
14.  The system of claim 12 wherein the motion estimation unit is operated 
by using no less than 8 x 8 block-based motion vectors from 8 x 8 pixel 
neighbor blocks for current blocks that are a sub-block size less than 
8 x 8 pixel.
17. (New) The device of claim 11 wherein the block area permitted to have neighbor blocks comprises a single row above the current block with motion vectors stored off-chip, and at most three columns to the immediate left of the current block with motion vectors stored on- chip.
15.  The system of claim 12 wherein the block area permitted to have 
neighbor blocks comprises a single row above the current block with motion 
vectors stored off-chip, and at most three columns to the immediate left of the 
current block with motion vectors stored on-chip.
18. (New) The device of claim 11 wherein the block area permitted to have neighbor blocks comprises a single row and a single column both adjacent the current block.	
16.  The system of claim 12 wherein the block area permitted to have 
neighbor blocks comprises a single row and a single column both adjacent the 
current block.
19. (New) A computer-implemented method of video coding comprising: receiving, by at least one processor, multiple frames of pixel data; and determining, by at least one processor, at least one inter-prediction motion vector candidate of a current block on a current frame comprising: computing at least one neighbor block coordinate relative to the position of the current block on the current frame and using a substantially same neighbor block pattern formula regardless of the size of the current block relative to the neighbor blocks, wherein the formula uses a dimension of at least one side of the current block, and using motion vectors of the at least one neighbor blocks from at least one location determined by using the at least one neighbor block coordinate.
1.  A computer-implemented method of motion estimation for video coding 
comprising: receiving, by at least one processor, multiple frames of pixel 
data;  and determining, by at least one processor, at least one motion vector 
candidate extending between a current block on a current frame and a reference 
block on a reference frame, wherein the current block is alternatively provided 
in one of a variety of available sizes, the determining comprising: determining 
spatial neighbor block locations on the same frame as the current block and 
including at least one spatial neighbor block adjacent the current block, 
wherein spatial neighbor blocks at the locations have a same single fixed size, 
wherein the current block is not limited to being the same size as the spatial 
neighbor blocks, and using a neighbor block pattern formula to compute at least 
one neighbor block coordinate relative to the position of the current block on 
the current frame and using substantially the same pattern formula regardless 
of the size of the current block relative to the neighbor blocks;  and using 
motion vectors of the neighbor blocks at locations determined by using the at 
least one neighbor block coordinate and to determine at least one motion vector 
of the current block. 

20. (New) The method of claim 19 wherein neighbor blocks are eliminated due to duplication so that less than nine neighbor blocks listed by the neighbor block pattern formula are provided for current blocks of different sizes and due, at least in part, to equations provided by the neighbor block pattern formula.
12.  A computer-implemented system comprising: a display;  a memory;  at 
least one processor communicatively coupled to the memory and display;  the at 
least one processor being arranged to operate by: receiving multiple frames of 
pixel data;  and determining at least one motion vector candidate extending 
between a current block on a current frame and a reference block on a reference 
frame, wherein the current block is alternatively provided in one of a variety 
of available sizes, the determining comprising: determining spatial neighbor 
block locations on the same frame as the current block and including at least 
one spatial neighbor block adjacent the current block, wherein spatial neighbor 
blocks at the locations have a same single fixed size, wherein the current 
block is not limited to being the same size as the spatial neighbor blocks, and 
using a neighbor block pattern formula to compute at least one neighbor block 
coordinate relative to the current block and using substantially the same 
pattern formula regardless of the size of the current block relative to the 
neighbor blocks;  and using motion vectors of the neighbor blocks at determined 
neighbor block locations to determine at least one motion vector of the current 
block. 

18.  The system of claim 12 wherein neighbor blocks are eliminated due to 
duplication so that less than nine neighbor blocks listed by the neighbor block 
pattern formula are provided for current blocks of different sizes and due, at 
least in part, to equations provided by the neighbor block pattern formula. 

21. (New) The method of claim 19 wherein neighbor block locations are determined without using a look-up table that lists fixed neighbor block locations depending on current block size.
12.  A computer-implemented system comprising: a display;  a memory;  at 
least one processor communicatively coupled to the memory and display;  the at 
least one processor being arranged to operate by: receiving multiple frames of 
pixel data;  and determining at least one motion vector candidate extending 
between a current block on a current frame and a reference block on a reference 
frame, wherein the current block is alternatively provided in one of a variety 
of available sizes, the determining comprising: determining spatial neighbor 
block locations on the same frame as the current block and including at least 
one spatial neighbor block adjacent the current block, wherein spatial neighbor 
blocks at the locations have a same single fixed size, wherein the current 
block is not limited to being the same size as the spatial neighbor blocks, and 
using a neighbor block pattern formula to compute at least one neighbor block 
coordinate relative to the current block and using substantially the same 
pattern formula regardless of the size of the current block relative to the 
neighbor blocks;  and using motion vectors of the neighbor blocks at determined 
neighbor block locations to determine at least one motion vector of the current 
block. 
19.  The system of claim 12 wherein the neighbor block locations are 
determined without using a look-up table that lists fixed neighbor block 
locations depending on current block size. 
 

22. (New) The method of claim 19 wherein the neighbor block pattern formula is provided at a decoder to be used to determine neighbor block locations on frames at the decoder.
9.  The method of claim 1 wherein the neighbor block pattern formula is 
provided at a decoder to be used to determine neighbor block locations on 
frames at the decoder.
23. (New) The method of claim 19 wherein the neighbor block pattern formula uses the width or the height or both of the current block formula to at least one of: determine a row or column position of at least one neighbor block, Application. No. 17/094,7427 Examiner: NYA Dkt No. 01.P105688PCT-US-C1Art Unit: NYAalign a neighbor block at a corner of the current block, and align a neighbor block at a center of the width or height of the current block.
8.  The method of claim 1 wherein the neighbor block pattern formula using 
the width or the height or both of the current block to at least one of: 
determine a row or column position of at least one neighbor block, align a 
neighbor block at a corner of the current block, and align a neighbor block at 
a center of the width or height of the current block. 
 

24. (New) The method of claim 19 wherein the formula sets at least one position of the neighbor blocks to one or more corners or proportional position along one or more sides of the current block.
23.  The method of claim 1 wherein the formula uses positions of the 
neighbor blocks relative to one or more corners or proportional position along 
one or more sides of the current block.
25. (New) The method of claim 19 wherein the proportional position is center of a side of the current block.
23.  The method of claim 1 wherein the formula uses positions of the 
neighbor blocks relative to one or more corners or proportional position along 
one or more sides of the current block.
 26. (Currently Amended) A computer-implemented method of video coding comprising: receiving, by at least one processor, multiple frames of pixel data, and determining, by at least one processor, at least one inter-prediction motion vector candidate of a current block on a current frame comprising: computing at least one neighbor block coordinate relative to the position of the current block on the current frame and using a substantially same neighbor block pattern formula regardless of the size of the current block relative to the neighbor blocks, and using motion vectors of the at least one neighbor blocks from at least one location determined by using the at least one neighbor block coordinate, wherein a block area permitted to have the neighbor blocks comprises a single row above the current block with motion vectors stored off-chip, and at most three columns to the immediate left of the current block with motion vectors stored on-chip. 
11. (New) A device comprising: a display; a memory; and at least one processor communicatively coupled to the memory and display, the at least one processor being arranged to operate by: receiving, by at least one processor, multiple frames of pixel data; and determining, by at least one processor, at least one inter-prediction motion vector candidate of a current block on a current frame comprising: determining at least one neighbor block location on the current frame and including at least one neighbor block adjacent the current block, wherein the current block is not limited to being the same size as the neighbor blocks, computing at least one neighbor block coordinate relative to the position of the current block on the current frame and using a substantially same neighbor block pattern formula regardless of the size of the current block relative to the neighbor blocks, and using motion vectors of the at least one neighbor blocks on at least one location determined by using the at least one neighbor block coordinate.  
 
13. (New) The device of claim 11 wherein the instructions cause the computing device to operate by storing motion vectors of 1 to 3 columns of potential neighbor block area on Application. No. 17/094,7425 Examiner: NYA Dkt No. 01.P105688PCT-US-C1Art Unit: NYAon-chip memory while storing motion vectors of a single row of potential neighbor block area in a line buffer at other than on-chip memory.



As shown above, some instant claims are in method form claims while the corresponding patented claims are in system or device form, and vice versa.  However, it is well recognized that an apparatus claim and a process claim of a similarly claimed invention are obvious variant of each other.  Thus, it would have been obvious to one of ordinary skill in the art to implement an apparatus claimed invention from a process claimed invention, and vice versa.  They are not patently distinctive.  
Response to Arguments
Applicant's arguments filed 8/8/22 have been fully considered but they are not persuasive.  Applicant fails to overcome the double patenting rejections.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422